I am constrained to dissent. The criticism of the instruction complained of in the first exception is too technical. Of course, "leaving a community" is not always flight; but sometimes it is. One who flees certainly leaves the community. Whether the leaving is flight, or is susceptible of an inference that it is, depends upon the circumstances. No juror possessed of ordinary common sense need be told that merely leaving a community, immediately after a crime has been committed *Page 481 
therein, is not evidence of guilt, or of flight, in the absence of other circumstances pointing to him who leaves as the criminal.
But, clearly, defendant's leaving the community, under the circumstances of this case, warranted the inference that it was flight. Not only so, but he testified that he left, and went to Bennettsville, and also that, when he heard in Bennettsville, a few days later, that the crime had been discovered and he was suspected, he fled to North Carolina to evade arrest, and actually evaded arrest for two weeks before he was arrested, at Aberdeen, in that State, 30 miles from Bennettsville. As defendant admitted leaving the community, and also his subsequent flight, there was no error in associating them, as the Court did in its instruction, for they were admitted facts in the case.
The instruction was really more favorable to defendant than he was entitled to, for, notwithstanding his flight was an admitted fact, the Court left it to the jury to say whether the State had proved flight, telling them, not only that the State must prove that there was flight, but they must be satisfied of it beyond a reasonable doubt, before they could consider it as a circumstance against defendant. Besides, the jury had been repeatedly instructed to give defendant the benefit of every reasonable doubt on every phase of the case, and on the whole case. In view of the admitted facts, it is inconceivable that the instruction could have been prejudicial, even if it had been erroneous. Nor was it objectionable on any of the other grounds alleged.
As appellant's life is at stake, the entire record has been carefully scrutinized; even the exceptions that were not argued have been considered; but, finding no error, and being satisfied that appellant has had a fair and impartial trial, and that his conviction is amply supported by the evidence, I think the judgment of the Circuit Court should be affirmed.
MR. JUSTICE GAGE concurs in the dissenting opinion. *Page 482